The opinion of the court was delivered by
Dixon, J.
This certiorari brings up proceedings under the “Act for the maintenance of bastard children ” (Gen. Stat., p. 141), which were initiated by an application to a justice of the peace in the county of Burlington, and completed by the judgment of the Court of General Quarter Sessions in that county, on the appeal of the present prosecutor.
With regard to the first four reasons assigned for reversal, it is enough to say that, by the express terms of the statute, any justice of the peace of the county wherein the mother may be, can acquire jurisdiction of the proceedings, and that the complaint in this case was made before the justice by the mother herself, and avers that the child was born in and chargeable to the township of Delran, in the county of Burlington. The evidence on the trial tended to prove that that township was the place of the mother’s legal settlement when the child was born and was likely to be charged with its support. These circumstances warranted the application by the overseer of that township and maintained the jurisdiction of the justice and the Quarter Sessions. Certainly, lack of jurisdiction in the Sessions is not affirmatively shown by the record, and in such cases jurisdiction is presumed. Schomp v. Tompkins, 17 Vroom 608.
The other reasons relate wholly to the weight of evidence and to discretionary rulings in the court below. As that court is a court of record, exercising a general jurisdiction in cases of bastardy (Dunn v. Overseer of South Amboy, 3 Vroom 275, 279; Schomp v. Tompkins, 17 Id. 608, 612), its determination on such matters is not subject to review. Overseer of Madison v. Overseer of Monroe, 13 Vroom 493; Shangnuole v. Ohl, 29 Id. 557; Houman v. Schulster, 31 Id. 132.
We find no error within the scope of the objections raised, and the proceedings must be affirmed, with costs.